DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-26 of the US Patent Application No. 16/445,921 filed 06/19/2019 are presented for examination.
Claim Rejections - 35 USC § 112
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic element” in claim 1; “contracting member” in claims 6, 8, 11-18 and 22-26; and “gripping member” in claims 1, 6, 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an elastic element. The particular structure of the elastic element is not described in the instant Specification that makes claim indefinite.
For purpose of further examination, the elastic element is interpreted as being a piece of elastic material capable of providing force being in the stretched state.
Appropriate correction is required.
Claims 6, 8, 11-18 and 22-26 recite a contracting element. The particular structure of the contracting element is not described in the instant Specification that makes claims indefinite.
For purpose of further examination, the elastic element is interpreted as being a piece of elastic material capable of providing force being in the stretched state.
Appropriate correction is required.
Claims 1, 6, 12 and 23 recite a gripping member. The particular structure of the gripping member is not described in the instant Specification that makes claims indefinite.
For purpose of further examination, the gripping member is interpreted as being a piece of material that is capable of being grasped and held (in accordance with the definition given by American Heritage® Dictionary of the English Language, Fifth Edition, 2016).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6, 12, 13, 23 and 26 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by De Muth (US 2,012,755).
Regarding claim 6, since De Muth discloses the apparatus being manufactured and comprising all claimed elements, De Muth discloses the method of manufacturing a wound closing dressing (see Title) comprising the steps of: 
forming a sealing drape having a first surface and a tissue-facing surface (fig. 1); coupling a contracting element 3 (col. 1, line 35; fig. 1) to the sealing drape, wherein the contracting element is configured to contract from an extended position to a contracted position and thereby generate a closing force when activated (col. 1, lines 28-33; col. 2, lines 3-12; fig. 1); and 
wherein the contracting element is coupled to a plaster 1 (col. 1, line 28; fig 1) that is a gripping member.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 12 and 26, De Muth discloses a wound-closing dressing comprising: 
a sealing drape for placing over a wound (see Title); 
a contracting element 3 (col. 1, line 35; fig. 1) coupled to the sealing drape in an extended position, the contracting element configured to move from the extended position to a contracted position in response to being activated and to generate a closing force (col. 1, lines 28-33; col. 2, lines 3-12; fig. 1) capable of providing an equal closing force about a periphery of the wound, as required by claim 26; and 
wherein the contracting element is coupled to a plaster 1 (col. 1, line 28; fig 1) that is a gripping member.
Regarding claim 13, De Muth discloses the dressing, wherein the sealing drape has a first surface and a tissue-facing surface, and wherein the contracting element is coupled to the first surface of the sealing drape (see fig. 1).
Regarding claim 23, De Muth discloses the dressing, wherein gripping member 1 (fig. 1) comprises fenestrations 2 (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9, 17 and 25 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Muth (US 2,012,755).
De Muth discloses the invention discussed above but does not expressly disclose the dressing having plurality of contracting elements.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the dressing with plurality of contracting elements in order to improve application of the closing force, since it has been held that mere multiplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Muth (US 2,012,755) in view of Argenta et al. (US 5,636,643).
De Muth discloses the invention discussed above but does not expressly disclose the method, wherein a manifold is coupled to the dressing.
Argenta teaches a method (Abstract, line 1), wherein a manifold 10 (col. 6, line 46; fig. 1) is coupled to the dressing, and wherein a reduced pressure source 40 (fig. 1) is fluidly coupled to the dressing, as required by claim 10.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the dressing of De Muth with the manifold, as taught by Argenta in order to prevent overgrowth of wound tissue, as motivated by Argenta (col. 3, lines 25-26).
Claims 14, 15, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Muth (US 2,012,755) in view of Aicher (US 2010/0049151).
Regarding claims 14 and 24, De Muth discloses the invention discussed above but does not disclose the method, wherein the contracting element is activated by heat.
Aicher teaches a wound dressing (Abstract, line 3), wherein a cover film is made of Nitinol (page 2, [0029], line 4) that is a shape memory metal, as required by claim 24, activated by heat.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contracting elements of De Muth of the Nitinol, as taught by Aicher in order to make the contracting element to change from a basic shape to a shape of use, as motivated by Aicher (page 2, [0030], line 2).
Regarding claims 15 and 22, De Muth discloses the invention discussed above but does not expressly disclose the method, wherein the contracting element is activated by moisture.
Aicher teaches a wound dressing (Abstract, line 1) made of cellulose (col. 4, lines 40-41) that contracts being moistured, as defined by the Applicant (Spec., page 2, [0030], lines 6-7), wherein in order to be contracted by moisture the element necessarily has to be dried being in a stretched state, as required by claim 22.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contracting elements of De Muth  of the cellulose, as taught by Aicher in order to promote granulations, as motivated by Aicher (col. 1, line 18).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Muth (US 2,012,755) in view of Collins English Dictionary – Complete and Unabridged © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003.
De Muth discloses the invention discussed above but does not expressly disclose the method, wherein the contracting element is activated by electromagnetic induction.
Collins English Dictionary teaches that it is known to use ferromagnetic materials changing dimensions being subjected to a magnetic field (See Collins English Dictionary).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the contracting elements of Argenta/ De Muth of ferromagnetic material in order to simplify the system by employing known material with predictable properties, since it was known in the art that ferromagnetic materials are changing dimensions being subjected to a magnetic field (See Collins English Dictionary) (MPEP 2144.03 (A-E)).

No art rejection is present for claims 1-5, 8, 11 and 18-21 since the closest prior art of record De Muth (US 2,012,755), Argenta et al. (US 5,636,643) and Aicher (US 2010/0049151) fail to teach suggest or render obvious a dissolvable body coupled to the sealing drape.
De Muth (US 2,012,755) discloses most of claimed limitations except for the manifold, reduced pressure source and contracting member activated by heat or by moisture.
A deficiency of the manifold and the reduced pressure source is remedied by the reference of Argenta et al. (US 5,636,643). 
The deficiency of contracting member activated by heat and by moisture is remedied by the reference of Aicher (US 2010/0049151).
However, none of cited art teach or suggest the use of dissolvable body to activate the contracting member.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781